DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-11 are objected to.
Claim 12 is rejected under 35 U.S.C. 103.
Claims 13-17 are allowed.
Response to Arguments
Applicant’s claim amendment of clam 12 overcome the previous 35 U.S.C. 112(b) rejection of claim 12.
Applicant’s claim amendment of clam 12 overcome the previous 35 U.S.C. 101 rejection of claim 12.
Applicant’s claim amendment of clams 1 and 13 overcome the previous 35 U.S.C. 103 rejection of claims 1 and 13.
Applicant’s argument is directed to the rejection made using the prior arts Haller and Kucera which are applied in the rejections of claims 1 and 13; however, claim 12 is rejected using prior arts Haller and Guler, and applicant didn’t point out any error nor provide any argument directed to the rejection of claim 12 based the prior arts Haller and Guler. Although claim 12 was amended, claim 12 is rejected using the prior arts Haller and Guler, see prior art rejection for details.
Claim Objections
Claims 1-11 are objected to because of the following informalities:  

Regarding claims 2-11, they are also objected to because they depend on all claim limitations of claim 1.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Haller et al. (US 2010/0294373), and further in view of Guler et al. (US 2010/0252759).
Regarding claim 12, Haller teaches an indicator circuit for driving and sensing an output of a position sensor (e.g. figure 1, paragraphs [0020]-[0021]), the circuit comprising: 

c. a position indicator output device connected to the position sensor which receives an output signal from the position sensor as a position characteristic of the position sensor (e.g. figure 1, paragraph [0020], valve positon indicator 118 connected to valve position sensor 116 via HMI 132 and processor 126 to receive signal corresponds to valve position information detected by valve positon sensor 116), wherein the position indicator output device holds the position characteristic during a duty cycle, and can be connected to a position monitor to receive the output signal (e.g. figure 1, paragraph [0020], valve positon indicator 118 may be prompted, such as being signaled, via HMI 132, to indicate a valve positon during a visual indication duty cycle such as light emitting diode (LED) is turn on to provide visual feedback corresponding to the position of valve 114).


    PNG
    media_image1.png
    565
    654
    media_image1.png
    Greyscale

However, Haller is silent on how solar power from the solar device is being stored; therefore Haller is silent with regard to 
a. a storage and timing device for receiving energy from a secondary energy source, the storage and timing device having an energy harvesting device that stores energy until a predetermined threshold is met during a duty cycle; and 

Guler teaches determining an open/close status of a value (e.g. figures 3 and 31A-B, checking valve is open/close) and using an electronic control module comprising a sensor and an actuator for controlling operation of a valve (e.g. figure 3, paragraph [0011]), and further comprising:
a. a storage and timing device for receiving energy from a secondary energy source, the storage and timing device having an energy harvesting device that stores energy until a predetermined threshold is met during a duty cycle (e.g. figures 3 and 31A-B, paragraph [0064], storage capacitor 68 for receiving energy from solar panel 242 and storing energy until it is sufficiently charged during a charging duty cycle); and 
b. a sensor driver connected to the storage and timing device for receiving energy from the storage and timing device when the threshold is met (e.g. figures 3 and 31A-B, paragraph [0064], controller 32 provides power to visible diode 66 via indicator driver 64, and the controller 32 connected to storage capacitor via power switch 35 for receiving power from storage capacitor 68), wherein when a primary energy source is removed the energy harvesting device supplies energy to the sensor driver (e.g. figures 3 and 31A-B, paragraph [0064], when power switch 35 is electrically connected to storage capacitor 68 charged by solar panel, storage capacitor 68 supplies electric energy to controller 32).

    PNG
    media_image2.png
    693
    902
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Haller by applying the teaching of Guler to explicitly include a. a storage and timing device for receiving energy from a secondary energy source, the storage and timing device having an energy harvesting device that stores energy until a predetermined threshold is met during a duty cycle; and b. the sensor driver connected to the storage and timing device for receiving energy from the storage and timing device when the threshold is met, wherein when the primary energy source is removed the energy harvesting device supplies energy to the sensor driver, for the purpose of storing solar energy through the use of storage capacitor for later use (e.g. Guler, paragraph [0083]) and/or using power .
Allowable Subject Matter
Claims 1-11 are objected to as being dependent upon a claim objection of claims 1-11 because of informalities, but would be allowable if the claim objection of claims 1-11 is overcome without broadening their scopes.
Claims 13-17 are allowed because it is not obvious to combine the prior arts of record and/or prior arts searched to teach all the claim limitations of claim 13, as are its dependent claims 14-17.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Z/Examiner, Art Unit 2858